Citation Nr: 1029976	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-33 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, as secondary to service-connected postoperative 
internal derangement of the left knee with degenerative 
arthritis.  

2.  Entitlement to an increased rating for postoperative internal 
derangement of the left knee with degenerative arthritis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In May 2010, the Veteran testified before the undersigned via 
video conference from the RO.

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of an increased rating for postoperative internal 
derangement of the left knee with degenerative arthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is not etiologically related 
to his service-connected postoperative internal derangement of 
the left knee with degenerative arthritis.



CONCLUSION OF LAW

A right knee disability is not proximately due to, the result of, 
or aggravated by the service-connected postoperative internal 
derangement of the left knee with degenerative arthritis.  38 
U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial adjudication of the claimant's claim, a VCAA 
letter was sent in January 2008 which fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the letter informed the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; about the information and evidence that 
VA will seek to provide; and about the information and evidence 
that he is expected to provide.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed in this regard.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's pertinent medical treatment records, 
including records from the Social Security Administration (SSA) 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Veteran was also 
afforded a VA examination pertinent to this issue in September 
2009.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as 
the claims file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran provided findings in sufficient 
detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the Court has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:




Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 C.F.R. 
Part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, ultimately, 
it is the Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that it 
is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  




In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may be 
conceded, and these restrictions appear to have no basis in the 
Allen decision itself.  

In this case, the Veteran's claim was filed after to the 
effective date of the revised regulation (October 10, 2006).  As 
such, the new version applies.  

The Veteran's claim is limited to service connection for a right 
knee disability as secondary to his postoperative internal 
derangement of the left knee with degenerative arthritis.  He 
maintains that he has an altered gait which has resulted in his 
having to place more pressure on his right knee, resulting in 
current right knee disability.   He does not contend, and the 
evidence does not show, that his right knee disorder is related 
to his active service.  See 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307.

Current VA records, including outpatient records, a February 2008 
VA examination and x-rays, a June 2008 magnetic resonance imaging 
(MRI), and a September 2009 examination and x-rays, reflects 
current right knee disability.  The Veteran has diagnoses of 
osteoarthritis of the medial compartment and patellofemoral 
compartments of the right knee as well as degenerative arthritis.  

The Veteran was afforded VA examinations in February 2008 and 
September 2009.  The February 2008 VA examiner indicated that it 
would be mere speculation to opine that the Veteran's 
degenerative joint disease with internal derangement of the left 
knee was the direct and proximate cause of the degenerative joint 
disease of the right knee.  The examiner provided no rationale 
for this opinion, and it does not carry any weight.  However, the 
September 2009 VA examiner did provide a persuasive and well 
reasoned opinion.  This examiner indicated that degenerative 
arthritis is more of a degenerative process with aging and that a 
review of medical literature reveals no accepted medical studies 
that support such a relationship that favoring one lower 
extremity will result in injury to the opposite lower extremity.  
Therefore, the examiner provided an opinion that it was more 
likely than not that the underlying degenerative changes in both 
lower extremities will manifest themselves over time and it is 
expected that the same symptoms may follow in the opposite 
extremity.  As such, and as there is no hard data to support the 
belief that favoring one leg adversely affects the other, it was 
the examiner's opinion that it is less likely as not that the 
right knee condition is caused by the result of his left knee 
condition and it is also less likely as not that the left knee 
condition aggravates the right knee condition beyond normal 
progression.  This opinion is found to carry great weight, as it 
was supported by a rationale based upon review of medical 
studies.  

The Veteran maintains that his right knee disability is related 
to his service-connected left knee disability because he favors 
his left knee.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran 
is competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, he is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  In this case, the Veteran is competent to 
report his right knee symptoms and that he believes that his left 
knee disability has an effect on his right knee.  However, the 
actual assessment regarding etiology is complex in nature.  As 
such, the September 2009 VA examiner's opinion is more probative 
than the Veteran's assertions.  The Board attaches the most  
probative value to this opinion, as it is well reasoned, 
detailed, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  

In sum, the credible and competent evidence in this case shows 
that the Veteran's right knee disorder was not caused or 
aggravated by his service-connected left knee disorder.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for a right knee disability, as 
secondary to service-connected postoperative internal derangement 
of the left knee with degenerative arthritis, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

In written and oral statements, the Veteran maintains that his 
left knee disability has worsened and is manifested not only by 
painful and limited motion, but by instability as well as 
subluxation/dislocation.  As the Veteran has asserted that his 
service-connected disability has worsened since his last 
examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).




Since this matter is being remanded for a VA examination, the 
updated records from the Biloxi VA facility should be obtained.  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file copies of all treatment records 
related to the Veteran's left knee from the 
Biloxi VA facility, dated from March 2010 
forward.  

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report. Any indicated studies 
should be performed, including X-rays, if 
warranted.

The examiner should identify all residuals 
attributable to the Veteran's postoperative 
internal derangement of the left knee with 
degenerative arthritis.

The examiner should report the range of 
motion measurements for the left knee, in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including pain during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of recurrent subluxation or 
lateral instability of the left knee, and 
if so, to what extent.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.   Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal in 
light of all of the evidence of record.  If the 
claim remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


